Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 2, 2019

                                      No. 04-18-00700-CV

                                IN RE Stephen Patrick BLACK,

                From the 274th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. CV-15-1805
                           Honorable Gary L. Steel, Judge Presiding


                                         ORDER
       Stephen Patrick Black’s motion for extension of time to file a motion for rehearing is
granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court